Quillian, Presiding Judge.
This appeal was taken from the order of the trial judge confirming a foreclosure sale. The appellant contends that confirmation of the sale was an abuse of *501discretion by the trial judge. Held:
Submitted October 12, 1977
Decided January 9, 1978.
Heyman & Sizemore, Gerald M. Edenfield, L. Lee Dailey, for appellants.
Jordan & Jordan, Hill Jordan, for appellee.
The expert testimony offered as to value was conflicting. "In confirmation proceedings, the judge sits as a trier of fact, and his findings and conclusions have the effect of a jury verdict. He hears the evidence and his findings based upon conflicting evidence should not be disturbed by a reviewing court if there is any evidence to support them . . . What value is, or may have been, is a question of fact to be resolved as others are. In so doing the trial court is the judge of the credibility of the witnesses and of the weight to be given the evidence.” Am. Century Mtg. Investors v. Strickland, 138 Ga. App. 657, 661 (227 SE2d 460).
Since the judgment of the court is not without evidence to support it, such judgment will not be disturbed.

Judgment affirmed.


Shulman and Banke, JJ., concur.